Citation Nr: 1801785	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  16-33 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for low back disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1954 to May 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned in September 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically nexus evidence.  During that time period, such nexus evidence was submitted in a September 2017 letter from a private physician, Niels F. Pedersen, M.D.  There had been a prior unappealed rating decision denying service connection for low back disability in January 1994, with notice at that time and no new and material evidence being received within 1 year thereof.  Accordingly, that decision is final.  38 U.S.C.A. § 7105 (West 2014).  After reviewing the record, however, the Board finds that the September 2017 nexus evidence letter from Dr. Pedersen is new and material evidence which has been received to permit reopening of the claim for service connection for low back disability which was previously denied in January 1994.  Accordingly, the claim will be considered on its merits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed January 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back disability; no new and material evidence was received within one year of the notification of that decision.

2. New and material evidence has been received since the January 1994 denial of service connection for a back disability.


CONCLUSION OF LAW

Evidence received since the January 1994 RO decision which denied service connection for a back disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2017).


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability, the claim is reopened, and the appeal is allowed to this extent.


REMAND

Service treatment records are silent for reference to back problems.  However, it appears that some of the Veteran's service treatment records may have been destroyed during the 1973 fire at the National Personnel Records Center.  

The earliest post-service medical records of record concerning back problems are dated in August 1981, and state that the Veteran had had back problems about 4-5 or 8 years prior, with similar back pain, but no leg pain.  He went home and stayed at bed rest for a few days and the pain completely disappeared and he did not require any further treatment.  The 1981 records state that the Veteran recently experienced a sudden onset of pain while working on the farm and unfortunately this pain did not disappear as it did years ago.  In August 1981, he was diagnosed with a ruptured intervertebral disc, L5-S1, right side.  Degenerative joint disease was also shown on X-rays.  He underwent a partial laminectomy and removal of ruptured intervertebral disc at L5-S1 on the right side in September 1981.  

At the time of an October 1993 VA examination for the earlier claim for service connection for low back disability, the Veteran reported that in late 1955, he began to experience persistent low back pain.  He denied any specific injury, but recurrent use while fixing helicopters (his job) resulted in frequent visits to sick bay due to his low back pain.  The earliest post-service medical history reported was from 1981.  Later, in January 1991 (as supported by a May 1991 letter from D.J. Paluska, M.D.), the Veteran re-injured his back unloading one of his trucks.  He was released by a workman's compensation physician with a diagnosis of resolved lumbosacral strain.  

October 1993 and November 2015 letters from the Veteran's mother and ex-wife are to the effect that during service, the Veteran was having a lot of trouble with his back, and so he was told to put a sheet of plywood on his bed, and it seemed to help.  In September 2017, Dr. Pederson reported that the Veteran had a T12 vertebral compression fracture which is considered to be at least 50 percent attributable to an injury sustained during his service.  No rationale was provided for this medical opinion.  Accordingly, it lacks significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).

In light of the evidence, the Board finds that a VA examination as indicated below is necessary, pursuant to 38 C.F.R. § 3.159 (2016).  Beforehand, any additional relevant available medical records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please make arrangements to obtain any additional relevant available VA and non-VA medical records concerning the Veteran's low back disability from service discharge to present, including any from Niels F. Pederson, M.D. and any from other private health care providers from years past, including Drs. Loring Winthrop, Cleon Miller, and Donald J. Paluska.  

2.  After the above development in #1 is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the any currently diagnosed low back disability.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed low back disorder (in either the lumbosacral spine or the thoracic spine) was incurred in service?

The examiner should accept as fact the lay testimony of record concerning back problems in service (see the Veteran's September 2017 hearing transcript as well as his mother's October 1993 statement and that from his ex-wife in November 2015).  The examiner should consider and discuss as necessary the reports of post-service symptoms prior to and after 1981, as well as any intercurrent injury noted in the record and the 2017 opinion of Dr. Pedersen.  A complete rationale must be provided for all opinions.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


